DETAILED ACTION

This office action is in regards to arguments dated June 27, 2022. 
Claims 9-14 and 15-21 remain pending in this application. 

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. Applicant argues that prior art Montgomery fails to teach or suggest providing at least one recess formed into the top land having a circumferential length extending between a pair of sides, said sides extending parallel to said central axis of said piston, and said radial depth is generally constant along an entirety of said circumferential length, but looks to Fuji to make up for the deficiency which is alleged to include these features.
In response to applicant's argument that Montgomery in view of Fuji, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this instance, Montgomery teaches a piston intended for a spark ignited engine, having a specific recess on opposite sides of a piston periphery, and Fuji teaches the structure of the recess as claimed. Although Montgomery is solving a problem of tilting a piston, the invention is disclosing a piston structure having a recessed crown and recesses in the top land of the piston. And, Fiji teaches the recess having the claimed structure. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (DE 102017117019 A1) in view of Fujii et al. (JP 2016089651 A), hereafter Fujii, and evidenced with Martin et al. (US 2018/0142632 A), hereafter Martin.
Regarding claim 9, Montgomery discloses a power cylinder assembly in a spark-ignition engine (abstract), comprising: a spark plug configured to ignite a mixture of air and landfill gas (paragraphs [0020] discloses spark plug, and that the piston can be used with multiple fuel sources, including natural gas, and Martin discloses use an engine wherein the natural gas is methane, known as landfill gas); a cylinder liner (14) which surrounds a cylinder bore (Fig. 2); a piston (18) disposed in said cylinder bore and able to reciprocate along a central axis; said piston having a crown (36) and a pair of pin bores (40) which are aligned with one another along a pin bore axis (Fig. 3), a top combustion surface of the crown having a recessed combustion bowl (48) and an annular outer portion surrounding said combustion bowl and including an outer rim (Fig. 5) and a ring belt depending from said outer rim (Fig. 3), said ring belt including a top land (36) and a first ring groove (58) for receiving a piston ring. Montgomery further discloses a piston comprising two beveled surfaces (72, Fig. 4 through Fig. 8).
Montgomery does not disclose at least one recess has a circumferential length extending between a pair of sides, said sides extending parallel to a central axis of said piston, and each of said at least one recess has a radial depth which is generally constant along an entirety of said circumferential length. Fujii discloses a piston (3) for an internal combustion engine and comprising at least one recess (11), the recess having a circumferential length extending between a pair of sides, said sides extending parallel to a central axis of said piston, and each of said at least one recess has a radial depth which is generally constant along an entirety of said circumferential length (Fig. 1, Fig. 2 and Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the beveled surfaces of Montgomery to resemble the recess of Fujii, in order to suppress the knocking effect.

Regarding claim 10, both Montgomery and Fujii discloses the piston as set forth in claim 9, wherein said at least one recess extends across a point of said top combustion surface which is located at ninety degrees relative to said pin bore axis (it can be seen from Fig. 3 in Montgomery that beveled surfaces 72 are at 90 deg. from the pin bore axis; and in Fig. 1 of Fujii, the recess 11 is at 90 deg. relative to said pin bore axis).

Regarding claim 11, Montgomery as modified with Fujii discloses the piston as set forth in claim 9 wherein said at least one recess (72) is a pair of recesses (Fig. 3).

Regarding claim 12, Montgomery as modified with Fujii discloses the piston as set forth in claim 11, wherein said pair of recesses are diametrically opposite of one another (Fig. 5).

Regarding claim 13, Montgomery as modified with Fujii discloses the piston as set forth in claim 12, wherein said piston is symmetrical about a plane which extends perpendicularly to said pin bore axis (Fig. 1 and Fig. 4).

Regarding claim 19, Montgomery modified with Fujii discloses a recess having generally uniform depth along the arcuate length. However, Fujii’s recess as applied to the piston of Montgomery is silent to the radial depth of the recess being about 1.5 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the radial depth of the recess being about 1.5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, a particular depth would provide a desired combustion outcome.

Regarding claim 21, Montgomery modified with Fujii discloses the piston according to claim 9, wherein said top combustion surface includes a circumferentially continuous outer annular portion (Fig. 3) completely surrounding said combustion bowl and spacing said combustion bowl from direct communication with said at least one recess (72).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (DE 102017117019 A1) in view of Fujii et al. (JP 2016089651 A), in view of Lineton et al. (US 2007/0261663 A1), hereafter Lineton.
Regarding claim 15, Montgomery modified with Fujii is silent to the piston wherein a nickel coating covers said at least one recess.  Lineton discloses “a piston 120 having a crown 126 whose surface is modified and enhanced in the plume contact zone so as to better withstand the intense heat released by diesel engine combustion in close vicinity to the surface of the crown 126. FIGS. 4 and 5 depict a fragmentary cross-section of the piston crown 26 as it is sprayed or otherwise treated with a corrosion-resistant and oxidation-resistant composition, such as Amdry 995C, Inconel 718, Stellite 6, nickel-chromium, chromium, or a mixture of these compositions.” Paragraph [0030]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the nickel coating of Lineton to the piston of Montgomery in order to prevent oxidation.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (DE 102017117019 A1) in view of Fujii et al. (JP 2016089651 A), and in further view of Wilder (US 2014/0345454 A1).
Regarding claim 16, Montgomery modified with Fujii is silent to a piston including a pair of pin bosses formed with said pin bores and a piston skirt formed as a single piece with said pin bosses. Wilder discloses a piston (20) for an internal combustion engine [0030], comprising: a pair of pin bores (30a, 30b) which are aligned with one another along a pin bore axis (i.e. Fig. 1B), and a piston skirt (24) formed as a single piece with said pin bosses. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the pin bosses and a skirt of Wilder in the piston of Montgomery in order to form a piston piece that would connect to a piston pin and the piston rod for a reciprocating function.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (DE 102017117019 A1) in view of Fujii et al. (JP 2016089651 A), and in further view of Glover, Jr. et al. (US 4,114,518), hereafter Glover.
Regarding claims 17 and 20, Montgomery modified with Fujii discloses a recess being arcuate and extends circumferentially less than 180 degrees. Montgomery modified with Fujii does not disclose said recess having an axial length and a radial depth, and wherein said axial length is greater than said radial depth; or wherein said recess extends further toward said first ring groove than it extends toward said combustion bowl; or, wherein the axial length and an arcuate length of said at least one recess are each greater than said radial depth. While Fujii teaches that depth and width can be modified (paragraph [0022] in Fujii), Glover discloses a piston a crown (Fig. 4) having a top combustion surface (24) with a recessed combustion bowl (22), an outer rim (16) and a ring belt (20) depending from said outer rim, said ring belt including a top (24) land and a first ring groove for receiving a piston ring (Fig. 3); and at least one recess (18) formed into said top land and extending from said top combustion surface less than a full distance from said top combustion surface to said first ring groove and spaced radially outwardly of said combustion bowl; wherein said recess extends further toward said first ring groove than it extends toward said combustion bowl (Fig. 4 depicts the recess on each edge as claimed); and, wherein the axial and arcuate lengths od said at least one recess are each greater than said radial depth (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a piston having a combustion bowl of Montgomery and recesses as taught by Fujii, while modifying the depth and width dimensions as taught by Glover, in order to reduce thermal concentration and also to avoid undesirable performance characteristics.
Regarding claim 18, Montgomery as modified with Fujii is silent to a piston, wherein said outer rim includes a chamfered edge and said recess extends radially inward of and axially below said chamfered edge. Glover discloses a piston comprising a chamfered edge and said recess extends radially inward of and axially below said chamfered edge (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a chamfered edge along the periphery of the piston crown, in the piston of Montgomery as modified with Fujii, and as taught by Glover, in order to reduce friction. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747